PER CURIAM.
These three disciplinary proceedings against Stuart L. Stein, a member of The Florida Bar, stem from allegations of the mishandling and neglect of legal matters entrusted to Stein. One complaint was heard by one referee and the other two by another. Both referees have recommended a finding of guilt. There is competent substantial evidence to support this recommendation.1
In the first case the referee recommended a public reprimand and payment of costs. Stein, while initially objecting to this recommendation, withdrew his petition for review in that case (no. 63,669).2 The referee in the second two cases has recommended a public reprimand and a ten-day suspension plus payment of costs. Stein objects to both the public reprimand and the suspension.
Stein did present mitigating circumstances as to the disruption of his law practice caused by burglaries and other events. He has presented character evidence that he is a competent trustworthy lawyer. He contends that the totality of the circumstances do not warrant the stigma of a public reprimand. He also suggests that because there were “leaks” of these proceedings, punishment should be tempered. The source of the premature release of information is not known and, under the circumstances of this case, is not a factor.
We have no hesitancy in affirming the referees’ recommendations. They are fair and just to Stein.
Accordingly, in case no. 63,669 Stuart Stein is hereby publicly reprimanded for violating disciplinary rule 6-101(A)(2). Costs in the amount of $1,293.81 are assessed against him.
In case nos. 65,413 and 65,878 Stuart Stein is publicly reprimanded for violating disciplinary rule 6-101(A)(3), Code of Professional Responsibility. We further find that these breaches also constituted a violation of disciplinary rule 1-102(A)(6). In addition to the public reprimand, Mr. Stein is suspended from the practice of law for ten working days. This suspension shall commence _ thirty days from this order. Costs in the amount of $1,611.60 are assessed against Mr. Stein in these two cases.
Judgment for the combined costs in the amount of $2,905.41 is entered for The Florida Bar against Stuart L. Stein, for which sum let execution issue.
It is so ordered.
BOYD, C.J., and ADKINS, McDONALD, EHRLICH and SHAW, JJ., concur.

. There was a consent judgment to one charge.


. This case had been awaiting disposition of the two subsequent complaints.